Citation Nr: 0500495	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.

2.  Entitlement to an initial compensable rating for 
bilateral shin splints.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to March 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In an October 2002 rating decision, the RO 
granted service connection for bilateral plantar fasciitis 
and bilateral shin splints, assigning initial 10 percent and 
noncompensable ratings, respectively, effective from December 
28, 1999.  In a September 2003 rating decision, the RO 
confirmed its initial ratings for bilateral plantar fasciitis 
and bilateral shin splints and denied entitlement to a TDIU.  
In a March 2004 rating decision, the RO confirmed its denial 
of a TDIU.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing on appeal at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with record.  At that hearing, the veteran 
clarified that she was seeking service connection for 
depression as secondary to her service-connected 
disabilities, this issue is referred to the RO for 
appropriate action.

The Board construed a statement received in March 2004, along 
with her May 2004 testimony, as a timely notice of 
disagreement (NOD) with the September 2003 denial of 
entitlement to a TDIU.  In April 2004, the RO provided a 
supplemental statement case (SSOC) but failed to provide a 
separate statement of the case (SOC) on the issue of 
entitlement to a TDIU as required by the regulations.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. 
§ 19.31 in January 2002 to provide that an SSOC will not be 
used to announce an agency of original jurisdiction (AOJ's) 
decision on an issue not previously addressed in a statement 
of the case (SOC)).  Thus, the issue of entitlement to a 
TDIU, along with the issue of an initial compensable rating 
for bilateral shin splints, will be remanded REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the issuance of a separate SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  VA will notify the veteran if 
further action is required on her part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's bilateral plantar fasciitis is manifested 
by subjective complaints of pain on prolonged standing, but 
there is no objective medical evidence of deformity or other 
abnormality associated with the feet, of limited motion of 
the ankles or toes, or dorsiflexed toes, or of any associated 
significant functional impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5299-5276, 5278 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.    VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support the issue addressed in 
this decision.  She testified at a May 2004 Travel Board 
hearing.  Private physician statements and private treatment 
records have been associated with the claims file.  In 
letters dated in February and June 2003, rating actions, a 
September 2003 SOC, and an April 2004 SSOC, the RO informed 
the appellant of what was needed to establish a higher rating 
and she was given additional chances to supply any pertinent 
information.  Moreover, the veteran was examined in September 
2002 and April 2003 with a September 2003 addendum by the 
examiner.  An April 1998 National Personnel Records Center 
response indicated that a search of Goodfellow Air Force Base 
medical records was negative.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  Thus, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all medical evidence, 
which might be relevant to her claim.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, private 
treatment records, VA examination reports, rating actions, 
testimony, and lay statements, are adequate for determining 
whether the criteria for higher initial ratings have been 
met.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application for 
service connection was received in December 1999.  After 
denying the veteran's claim as not well grounded, in a May 
2002 letter, the RO provided initial notice of the provisions 
of the VCAA, informed her that her claim would be 
reconsidered under the provisions of the VCAA, and advised 
the appellant of what information is needed to substantiate 
her claim and what information and evidence she must submit, 
what information and evidence had or would be obtained by VA, 
and the need for the appellant to tell VA whether there was 
any additional information or evidence that she thought would 
support her claim.  Upon reconsideration, in an October 2002 
rating decision, the RO awarded service connection for 
bilateral plantar fasciitis and shin splints and assigned 
initial disability ratings.  In December 2002, the veteran 
submitted an NOD with respect to the initially assigned 
disability ratings.  Subsequently, in VCAA letters dated in 
February and June 2003, an SOC, an SSOC, and their cover 
letters, the RO provided additional notice to the appellant 
regarding her increased rating claim and provided additional 
opportunities to make any comment concerning additional 
information in support of her appeal.  In particular, in 2003 
VCAA letters, the RO gave the veteran an opportunity to tell 
VA about any evidence necessary to support her claim, 
informed her of what information VA had received and was 
responsible for obtaining, what information was needed to 
establish an increased evaluation, and what the veteran 
needed to do to help VA.  The RO noted that it was the 
appellant's responsibility to support her claim with 
appropriate evidence.  In an April 2004 letter, the RO gave 
the veteran an opportunity to make any comment she wished 
concerning the issues addressed in the SSOC within 60 days.  
The appellant testified at a Travel Board hearing.  

The claimant has been provided with every opportunity to 
submit evidence and to provide testimony and argument in 
support of her claim and to respond to VA notices.  
Therefore, to decide the appeal on the veteran's claim would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim seeking entitlement to an 
increased evaluation for bilateral plantar fasciitis.  By 
various informational letters, an SOC, an SSOC and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Background

Service medical records show that, in May 1977, the veteran 
complained of swollen and pain over the tibia areas of her 
legs.  She was treated for, and diagnosed with, "Ant. 
tendonitis" of the right foot and bilateral shin splints and 
given a physical profile.  In June 1977, her leg pain also 
was diagnosed as mild tendonitis and the veteran was given 
physical profiles for chronic shin splints and Achilles 
tendonitis.  In July, the veteran was prescribed arch 
supports.  She was placed on physical profiles for left 
tibial pain and left Achilles tendonitis in July and August 
1977.  Another August 1977 record reflects treatment for 
ankle pain and right knee chondromalacia.  The veteran had 
only conservative treatment for the above conditions.  On the 
medical history portion of her February 1978 separation 
examination, the examiner noted "ten[do]nitis of both feet, 
seen by doctor, no diagnosis."

Attached to the veteran's December 1999 application for 
service connection was a partial copy of a Social Security 
Administration (SSA) Form A-3368-BK showing that, after 
discharge from the service, she had generally worked as a 
warehouseman; that she was released from one position after a 
work-related injury when a case of frozen bread fell 18 feet 
and hit her on the right neck and shoulder, while operating a 
pallet jack; and that, in late 1996, after her plantar fascia 
was cut on her right foot (surgery), she left her job because 
the foot pain was unbearable.

Mercy Health records dated from June 1994 to April 1999 show 
treatment for dermatitis, chronic depression, insomnia, 
gastritis, and chronic cervical strain, and diffuse 
neuralgias since a box fell on her neck about 12 years 
earlier.  In October 1996, the veteran complained of some 
right lower leg pain in the anterior right medial aspect just 
above the right ankle in the shin area.  She reported that 
popped and cracked and felt really tender in the mornings.  
The veteran claimed that she had had this for about 18 years 
since she was in service.  On examination, the veteran 
experienced pain in the right medial shin area; otherwise, 
there was no crepitus and no joint instability at the knee or 
at the ankle.  She had a little similar disorder on the left 
lower leg but less so.  The diagnoses included fasciitis and 
tendinitis of the right lower leg.  The same month, the 
veteran returned with complaints of left heel pain and 
bilateral leg pain.  She was diagnosed with bilateral lower 
leg fasciitis, left Achilles tendinitis, and plantar 
fasciitis.  The veteran was seen again for plantar fasciitis 
and chronic pain in January 1997.  A July 1999 magnetic 
resonance imaging (MRI) reveals degenerative disc disease of 
the cervical spine.

Private treatment records from Chisholm Trail Counseling 
Services, Inc. from April 1999 to February 2000 reflect 
treatment for mental disorders.

A March 2000 private medical record from R. L. Smith, D.P.M., 
reflects a diagnosis of traumatic arthropathy, calcaneal 
fracture on the right, nerve compression of the posterior 
tibial nerve, and plantar fasciitis on the right.

At a September 2002 VA examination, the veteran complained 
that standing in one place more than five minutes, or 
sitting-standing, squatting-standing, kneeling-standing 
caused pain in the ankle and sometimes too much stress 
applied could cause pain in the shin areas.  She denied 
evidence of any compartment syndromes or any shooting pains 
from the low back.  With regard to her feet, sometimes there 
was pain more in the plantar area bilaterally.  She wore 
proper shoes.  On examination of both lower extremities, 
straight-leg raising was negative.  Knee, medial hamstring, 
and ankle jerks were present and symmetrical.  Babinski's 
plantar ankle clonus were absent; muscle tone was normal.  
There was no evidence of swelling of the legs, edema, deep 
vein thrombosis, mild fascial defects, compartment syndromes, 
or any active shin splints.  Only when pressure was applied, 
did the veteran complain of mild pain in the tibial medial 
border.  But the examiner did not discover any tibial 
irregularity or any ankle or leg swellings.  Range of motion 
of the ankles was normal with plantar flexion to 20 degrees, 
inversion to 40 degrees, and eversion to 20 degrees.  The 
talofibular ligament site and the deltoid ligament site, 
anteriorly and posteriorly, did not show any evidence of 
localized pain.  Mild grade 1 pes planus of both feet was 
noted, but there was no evidence of any tarsal tunnel 
syndrome.  The big toe and small toe functions were intact.  
Interdigital toe condition was normal.  Tendo calcaneal 
function was normal.  There was no calcaneal bursitis or heel 
fat pad syndrome noted.  Only because of plantar fasciitis, 
pain was noted in the range of 4/10 on the right and 3/10 on 
the left.  No nodules, contractures on the soles of the feet, 
or metatarsalgia was found.  Lower extremity strength was 
5/5.  Both knees reflected normal range of motion to 140 
degrees.  Drawer signs and Lachmann's and McMurray tests were 
all negative.  There was no evidence of any peripheral 
neuropathy or radiculitis.  Calf measurements were 
symmetrical.  There was no evidence of gout, palpable 
nodules, or any inflammation in the toes.  Gait was normal 
with no foot drop, foot drag, limping, or listing.  The 
veteran did not use any assistive devices.  The veteran was 
performing all activities of daily living, although walking 
more than a half mile or so, going up and downstairs, or 
putting stress on the legs and feet aggravated her pain 
causing the need to rest.  X-rays of both feet showed a 
slight congenital deformity of the fourth digits without 
acute bony injury.  There was no evidence of degenerative 
changes.  X-rays of the ankles, tibias, and fibulas were 
normal.  The diagnoses included bilateral chronic recurrent 
plantar fasciitis and bilateral leg shin splints, recurrent 
episodic.  The examiner related the veteran's conditions to 
the problems she had suffered during service.

At an April 2003 VA examination, the veteran reported that 
she had surgery to treat plantar fasciitis on the right in 
1997 and that, even though she had pain in her left foot at 
the same time, there was no recommendation for surgery on the 
left at that time.  She complained of pain in both feet, 
which she described as 10/10 whether at rest or standing.  
The veteran also reported a sensation of burning in the soles 
of her feet.  She stated that her feet were weak and stiff 
and gave way approximately twice a week, causing her to lose 
her balance.  She denied any swelling, heat or redness.  The 
veteran did not report any locking or abnormal movement but 
indicated that she could only stand about 10 minutes before 
the pain was so severe that she had to get off her feet.  She 
did not take any medication for pain even that she complained 
of continuous pain, which was aggravated by prolonged 
standing.  The veteran was currently unemployed, indicating 
that she had stopped working at a warehouse because she could 
not stand all day long pulling orders because of the pain in 
her feet.  She did not use any crutch, brace, cane or 
corrective shoes.  On examination, no current active 
infection or constitutional symptoms of bone disease was 
found.  No gross abnormalities of the ankle or feet were 
noted.  She might have had slightly high arches, not 
abnormally high arches.  There was no sign of malunion, 
nonunion, or false joint.  The veteran stated that her feet 
were tender across the mid-foot and talar areas as well as 
across the metacarpal area, when they were felt or squeezed 
by the examiner.  The veteran did not show signs of pain when 
asked to flex or extend her toes.  Pain was noted when the 
ankle range of motion was done.  No heat or redness was 
noted.  The veteran walked with a right-sided limping gait.  
There was ankylosis.  There was full range of motion of all 
of her toes.  Range of motion of the ankle showed decreased 
ability on dorsiflexion of the ankle joint.  X-rays of the 
feet and ankles were normal.  The diagnosis was bilateral 
plantar fasciitis with bilateral foot pain and limited 
dorsiflexion of both ankles with pain and shin splints.

Spanish Peaks Mental Health Center records from January 2001 
to July 2003 show treatment for various mental health 
disorders.

A September 2003 addendum to the April 2003 VA examination 
report reflects there was full range of motion of all toes 
and actual ankle range of motion.  Examiner noted that x-rays 
of both feet and ankles were normal.  He added that the 
veteran had a continuing problem with painful feet associated 
with plantar fasciitis and that she should seek employment, 
which involves minimal walking, standing, and weight-bearing.  
The veteran was able to work in a sedentary job in which she 
is sitting most of the time.

A January 2004 medical re-examination report indicates that, 
due to neck, arm and leg pain, the veteran would be unable to 
work at a job for a total period of six months or more.

VA medical records from December 2003 to April 2004 show the 
veteran was counseled on nutrition and weight control.

At a May 2004 hearing, the veteran testified that her feet 
hurt all the time; that she felt like she was standing in hot 
lava; that they burned and stung; and that she also had pain 
above and under her toes when she walked.  She stated that 
her pain was worse when she walked.  As a warehouseman 
pulling orders for stores, when she last worked, she was on 
her feet a lot.  As a jet engine mechanic in the Air Force, 
she was on her feet a lot.  The veteran reported that her 
feet swelled when she was on them and that she had calluses 
on her feet.  She testified that she had surgery on her right 
foot in 1997 and that when she tried to go back to work she 
only worked three days because she was unable to put her 
heels down on the floor and she has not tried to work since 
then.  The veteran's representative suggested that the 
veteran's right foot be rated separately from her left foot 
because her right foot was worse, having had surgery on it 
without any improvement whatsoever.  With regard to her shin 
splints, the veteran stated that pain started in her ankles 
would go to the outside of her shins and the longer she was 
on her feet the worst it got.  The veteran's shin splints do 
not bother her if she is not on her feet.  She stated that 
she did not do any kind of physical activity that included 
her legs, such as walking or cycling.  The veteran indicated 
that she did not go to the doctor because she could not 
afford to; that the only way to alleviate the condition was 
to stay off her feet; and that she took 800 mg of ibuprofen 
for pain.  She wore tennis shoes.  Although registered in the 
VA system, the veteran had not sought treatment for her 
service-connected disabilities.  The veteran indicated that 
she had pain in the shin areas and a burning sensation in her 
feet.  She indicated that she has sought, but was not 
receiving, Social Security disability although she is 
receiving state aid (SSI).  The veteran's representative 
maintained that the current ratings were too low because the 
veteran was not able to work.  The file was held open for 30 
days for the veteran to submit a copy of an upcoming May 2004 
treatment record.

Analysis

The appellant contends, in essence, that her service-
connected plantar fasciitis and shin splints are more severe 
than the assigned disability ratings suggest and render her 
unemployable.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected disability for bilateral 
plantar fasciitis has been rated as 10 percent disabling 
under Diagnostic Code 5276, by analogy to acquired flat feet.  
See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 (2004).  
Under Diagnostic Code 5276, where the weight-bearing line is 
over or medial to great toe, and there are inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, a 10 percent rating is assigned on the basis of 
moderate disability.  For a severe disability, a 20 percent 
rating is assigned if unilateral and a 30 percent rating is 
assigned if bilateral.  A severe disability is characterized 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A maximum 30 percent rating is awarded for a 
unilateral and a maximum 50 percent rating is awarded when 
for a bilateral disability that is pronounced.  A pronounced 
disability is manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The veteran's bilateral plantar fasciitis could also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5278, 
rated by analogy to acquired claw foot (pes cavus).  See 38 
C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 5278 (2004).  
Diagnostic Code 5278 provides for a maximum 50 percent 
disability rating when there is bilateral marked contraction 
of plantar fascia with a dropped forefoot, all toes hammer 
toes, very painful callosities, marked varus deformity.  A 
maximum 30 percent disability rating is assignable when the 
preceding symptoms are unilateral.  A 30 percent disability 
rating may also be assigned when there is a tendency toward 
bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent disability rating is assignable when the preceding 
symptoms are unilateral.  A 10 percent disability rating is 
assignable when the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads, either bilaterally or unilaterally.

After a careful review of the evidence of record, the Board 
finds that at no time since the effective date of the grant 
of service connection has the evidence supported a finding of 
a rating in excess of 10 percent for the veteran's bilateral 
plantar fasciitis, even when functional loss due to pain is 
considered.  The Board acknowledges the accredited 
representative's contentions that the veteran's right foot 
should be evaluated separately from the left foot.  Arguably, 
functional loss due to pain is contemplated in the schedular 
criteria; hence, pain alone cannot provide a basis for a 
higher evaluation.  Further, the Board finds that the 10 
percent rating initially assigned adequately compensates the 
veteran for any functional loss due to such pain.  There is 
neither evidence of marked deformity (pronation or abduction) 
or characteristic callosities to warrant either a 20 or 30 
percent rating for a severe disability under Diagnostic Code 
5276 nor evidence of all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, or marked tenderness under metatarsal heads 
to warrant either a 20 or 30 percent rating under Diagnostic 
Code 5278.  In this regard, the Board notes that while the 
veteran's bilateral foot disability has been characterized by 
pain and swelling after prolonged use, the September 2002 VA 
examiner noted pain in the range of 4/10 on the right and 
3/10 on the left because of plantar fasciitis.  Gait was 
normal with no foot drop, foot drag, limping or listing.  The 
most recent VA examiner noted there was no sign of malunion, 
nonunion, or false joint.  The veteran voiced subjective 
complaints of tenderness when her feet were felt or squeezed 
by the examiner; however, no objective signs of pain where 
noted by the examiner when the veteran was asked to flex or 
extend her toes.  But there was pain noted after ankle range 
of motion was done.  The veteran walked with a right-sided 
gait.  Pain has been somewhat relieved through the use of 
nonsteroidal anti-inflammatory drugs.  Examiners also have 
noted that the veteran had full range of motion of the feet, 
toes and ankle and that she does not use assistive devices or 
use corrective inserts or wear special shoes.  They found no 
musculoskeletal deformities of any kind.  Moreover, the 
veteran has received no treatment since 1997 for her plantar 
fasciitis.  Under these circumstances, the Board finds no 
basis for assignment of a higher evaluation under Diagnostic 
Code 5276 or 5278 at any point during the period under 
consideration.

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes.  However, as the veteran's plantar fasciitis is not 
shown to involve weak foot, metatarsalgia, hallux valgus, 
hallux rigidus, hammertoe, malunion/nonunion of the tarsal or 
metatarsal bones, or moderately severe foot injuries, a 
higher evaluation is not assignable under Diagnostic Code 
5277 or Diagnostic Codes 5279 through 5284.  38 C.F.R. 
§ 4.71a, Diagnostic Codes, 5270, 5279, 5280, 5281, 5282, 
5283, 5284 (2004).


In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's service-connected plantar fasciitis has been 
persistently more severe than the extent of disability 
contemplated under the current rating at any time during the 
period of this initial evaluation.  Thus, the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 10 percent for the veteran's bilateral 
plantar fasciitis from December 1999.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Additionally, the Board finds that at no point since the 
December 1999 effective date of the grant of service 
connection for plantar fasciitis has the record reflected 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards and to warrant assignment of a higher 
rating for this disability on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2004).  There is no showing that her 
service-connected disabilities, either alone or together, 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the application of the regular 
schedular standards.  The Board acknowledges the veteran's 
contention that her service-connected disabilities render her 
unemployable.  A January 2004 medical re-examination report 
apparently done for state aid purposes indicates that, due to 
neck, arm and leg pain, the veteran would be unable to work 
at a job for a total period of six months or more.  Moreover, 
in a September 2003 addendum to an April 2003 examination 
report, the examiner noted that the veteran could work in a 
sedentary job where she was sitting most of the time.  It 
appears that the veteran's nonservice-connected neck and arm 
pain contribute to making her unemployable at this time.  In 
light of the above and the absence of evidence of such 
factors as those outlined above, the Board is not required to 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for bilateral 
plantar fasciitis is denied.


REMAND

As noted above the appellant contends, in essence, that her 
service-connected shin splints are more severe than the 
assigned disability rating suggests and that they, along with 
her plantar fasciitis, render her unemployable.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  With regard to an initial compensable 
rating for shin splints, the Board observes that the RO 
indicated that it had rated the disability as analogous to 
myositis under 38 C.F.R. § 4.71a, Diagnostic Code 5021, which 
is rated under limitation of motion of the affected parts 
when, as here, there is no evidence of gout or degenerative 
arthritis.  As such, shin splints are normally rated under  
38 C.F.R. § 4.71a, Diagnostic Code 5021, for impairment of 
tibia and fibula.  However, the RO did not provide the 
veteran with the criteria for a rating under that diagnostic 
code.  The Board observes that the April 2003 VA examiner 
diagnosed the veteran with limited dorsiflexion of both 
ankles with pain and shin splints.

The Board notes that the duty to assist includes obtaining 
additional treatment records and Social Security 
Administration (SSA) records.  In conjunction with her 
claims, the veteran was asked to identify health care 
providers, who have treated her for her service-connected 
disabilities and to furnish signed authorizations for release 
of records.  In response, the veteran indicated that she was 
treated by R. L. Smith, D.P.M., but only a March 2000 copy of 
a billing statement has been associated with the claims file.  
A Disability Supplemental Interview Outline (SS RVI-400) 
dated December 28, 1999 reflects that the veteran indicated 
that she was unable to function normally in day-to-day life 
due to fatigue and pain in her back, shins, and feet.  A list 
of her current medications included Ibuprofen for 
inflammation/cramps.  A FAX cover sheet dated February 3, 
2000, indicates that medical records from Mercy Health were 
being sent to "SSI Disability."  Even though the veteran 
has signed an authorization for release of post-service 
medical records from Dr. R. L. Smith, her private foot 
doctor, the RO did not attempt to obtain such records.  At 
her hearing, the veteran indicated that she was to be seen by 
VA within the next week and the record was held open for her 
to submit a copy of that treatment record, but none was 
received.  The Board feels that an attempt should be made by 
the RO to obtain SSA and any missing post-service treatment 
records from December 1999 to the present for the veteran's 
service-connected disabilities.  This is particularly 
important in cases where staged ratings are a possibility.  
On remand, the RO should consider rating the veteran's shin 
splints under all appropriate diagnostic codes and consider 
whether "staged" ratings are warranted for this disorder.  
The RO should ask the veteran again to identity and sign 
releases for health care providers that have treated her for 
shin splints and should attempt to obtain missing SSA and 
non-VA treatment records.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

As noted above, the Board construed a March 2004 statement 
and the veteran's May 2004 testimony as an NOD with the 
September 2003 denial of entitlement to a TDIU.  The Board 
observes that the RO has yet to discuss this issue in a 
separate SOC.  Where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  

Finally, the Board observes that the veteran's service-
connection claim for depression and an increased rating claim 
for shin splints are so closely tied with the issue of 
entitlement to a TDIU, that a final decision on this latter 
issue cannot be rendered until decisions on the service-
connection and increased rating claims have been rendered, 
and thus they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated her for 
service-connected shin splints, since 
December 1998 to the present.  The RO 
should attempt to obtain records from 
each health care provider she identifies, 
in particular any missing treatment 
records from Mercy Health, Dr. R. L. 
Smith, D.P.M., and VA.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  The RO must review the entire file 
and ensure for that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant: (1) that a total disability 
rating may also be assigned on an extra-
schedular basis, under the procedures set 
forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), and, in 
the latter case, (2) of any information 
and evidence not of record (a) that is 
necessary to substantiate the TDIU claim, 
(b) that VA will seek to provide, and (c) 
that the claimant is expected to provide 
if the provisions of 38 C.F.R. § 4.16(b) 
are used; and (3) request or tell her to 
provide any evidence in her possession 
that pertains to her claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim for shin splints, 
including review of any additional 
evidence obtained on remand.  In 
particular, a review of the rating for 
the veteran's service-connected bilateral 
shin splints should include consideration 
of all applicable rating criteria under 
38 C.F.R. § 4.71a (2004) to include 
Diagnostic Code 5262 and whether staged 
ratings are warranted under Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

5.  Following completion of the above and 
adjudication of the veteran's service-
connection claim for depression, the RO 
should issue the veteran and her 
representative a statement of the case as 
to the issue of entitlement to a total 
disability rating based on individual 
unemployability (TDIU).  The veteran 
should be apprised of her right to submit 
a substantive appeal and to have her 
claim reviewed by the Board.  The RO 
should allow the veteran and her 
representative the requisite period of 
time for a response.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


